DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 26 November 2021 have been fully considered and are persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, for instance, recites “the first playback device is a part of a first media playback system and is authorized to initiate a set of playback commands for playback of the first playback queue by the first playback device.”  This is not supported.  As disclosed, the thing that initiates a set of playback commands for playback of the first playback queue by the first playback device is not the first playback device itself, but rather a controller of the first playback system.  Specification [20], [81].  This was 
Taking claim 1 as representative, Examiner suggests the following amendment to overcome this rejection:
1. (Currently Amended) A first playback device comprising: 
at least one processor; 
non-transitory computer-readable medium; and 
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the first playback device to be configured to:
play back media items in a first playback queue, wherein the first playback device is a part of a first media playback system , said first media playback system further comprising a first controller device that is authorized to initiate a set of playback commands for modifying playback 
receive a command from said first controller device to mirror a second playback queue that is associated with a second playback device that is a part of a second media playback system, wherein, while the first playback device is mirroring the second playback queue, the first controller device is not authorized to initiate the set of playback commands for modifying playback second controller device of the second media playback system is authorized to initiate the set of playback commands for modifying playback 
based on the command:
cause the first playback device to be unconfigured for playback of the media items in the first playback queue; 
receive, over a wide area network (WAN), information for retrieving one or more media items in the second playback queue; 
use the received information to retrieve, from a media service, the one or more media items in the second playback queue for playback; and 
play back the one or more media items in the second playback queue.
Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach having a first playback device authorized to initiate commands for playback of a first playback queue by the first playback device, then, once the first playback device receives a command to mirror a second playback queue of a second playback device, the first playback device is not authorized to initiate commands for playback of the second playback queue.  In Ferguson, insofar as the playback device was authorized to initiate commands for playback of the first playback queue, it is also authorized to initiate commands for playback of the second playback queue while mirroring the second playback queue.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159


/WILLIAM SPIELER/Primary Examiner, Art Unit 2159